Title: From Thomas Jefferson to James Madison, 2 January 1826
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
Jan. 2. 26.
I now return you Ritchie’s letter and your answer. I have read the latter with entire approbation and adoption of it’s views. when my paper was written, all was gloom, and the question of roads and canals was thought desperate at Washington, after the President’s message. since that however have appeared the S.C. resolutions, Van Buren’s motion, and, above all, Baylie’s proposition for Amendment, believed to have come from the President himself, who may have motives for it. after these, and before we can see their issue, my proposition would certainly be premature. I think with you too that any measures of opposition would come with more hope from any other state than from Virginia; and S. Carolina, N. York and Massachusetts being willing to take the lead, we had better follow. I have therefore suppressed my paper, and recommend to Gordon to do nothing until we see the course Bailey’s proposition will take, which I think a desirable one in itself.I have been quite anxious to get a good Drawing master in the military or landscape line for the University. it is a branch of male education most highly and justly valued on the continent of Europe. one most highly recommended as a landscape painter, and as a person of character offered himself under a mistaken expectation as to the emoluments. I authorised Dr Emmet to speak with him on the subject, and I inclose you his letter. Rembrandt Peale, whose opinion I asked, is as high in his praises as Emmet. I fear his present birth is too good to leave it for ours under it’s present uncertainties. his predilection to come to us might have some weight. whether an offer to pay the expences of his removal might be sufficient for him, and approvable by us, is a question. there is a more advantageous offer we might make him. you know we have two Pavilions not yet occupied, nor likely soon to be so. a rent of 8. percent on their cost would be 600.D. a year. we could let him have the occupation of one gratis, until an addition to our Professors might call for a resumption of it. I shall suggest this offer to Emmet, but to avoid all engagement till the sanction of the Visitors should be obtained. be so good as to return me  ever and affectionately yours